Citation Nr: 1140060	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  06-16 536	)	DATE
	)
	)


THE ISSUE

Whether a January 2006 decision, in which the Board denied entitlement to a disability rating higher than 40 percent for thoracic spine disc disease and denied a compensable rating for bilateral hearing loss, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the moving party herein, served on active duty for over 20 years and retired in May 1975.  

This matter is before the Board of Veterans' Appeals  (Board) as an original action on the motion of the moving party, received in April 2006, in which he alleges CUE in a January 9, 2006, Board decision.

FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied, in pertinent part, the moving party's claims seeking a disability rating higher than 40 percent for a thoracic spine disability and a compensable rating for bilateral hearing loss.  The moving party received notice of that decision and appealed to the Board. 

2.  In a January 2006 decision, the Board denied the moving party's claims of entitlement to a rating higher than 40 percent for thoracic spine disc disease and entitlement to a compensable rating for bilateral hearing loss.  The moving party appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and filed a motion with the Board to revise the decision based on alleged CUE in April 2006.   

3.  In May 2008, the Court affirmed the Board's January 2006 decision.


CONCLUSION OF LAW

The Court's May 2008 affirmance of the Board's January 2006 decision precludes the Board from issuing a decision on the merits of the moving party's April 2006 motion alleging CUE in the Board's decision; therefore, the motion must be dismissed.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. § 20.1400(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2002 rating decision, the RO denied, in pertinent part, the Veteran's claims seeking a disability rating higher than 40 percent for a thoracic spine disability and a compensable rating for bilateral hearing loss.  After receiving notice of the decision, he appealed to the Board. 

In a January 2006 decision, the Board denied the Veteran's claims of entitlement to a rating higher than 40 percent for thoracic spine disc disease and entitlement to a compensable rating for bilateral hearing loss.  In April 2006, he filed a motion to revise the decision based on CUE.  He also appealed the Board's decision to the Court.       

In May 2008, the Court affirmed the Board's January 2006 decision.

The Board is precluded from adjudicating a motion for CUE of any Board decision that has subsequently been decided by the Court.  See 38 C.F.R. § 20.1400(b).  Where the Court affirms a determination by the Board on a particular issue, the Board's decision is replaced by the Court's decision on that issue and, thus, there is no longer a Board decision that is subject to revision based on CUE.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005). 

Because the May 2008 Court decision affirmed the Board's January 2006 decision, the Board must dismiss the moving party's April 2006 motion alleging CUE in that Board decision.  A decision on the Veteran's motion is precluded as a matter of law. 


ORDER

Pursuant to a May 2008 Court decision in this matter, the Board hereby dismisses the moving party's April 2006 motion alleging CUE in the Board's January 2006 decision. 


                                   ________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



